IN THE SUPREME COURT OF THE STATE OF NEVADA


                  IN THE MATTER OF DISCIPLINE OF                          No. 83550
                  DONALD DENNIS BEURY, BAR NO.
                  151.                                                                RILED
                                                                                      JAN 0 6 2022

                                                                                 BY
                              ORDER IMPOSING RECIPROCAL DISCIPLINE
                                   AND SUSPENDING ATTORNEY
                              This is a petition under SCR 114 to reciprocally discipline
                  attorney Donald Dennis Beury based on his one-year stayed suspension,
                  and two-year probation requiring a six-month actual suspension, in
                  California for two violations of California Business and Professions Code §
                  6103 (failure to obey a court order) (West 2021) and one violation of §
                  6068(o)(3) (failure to report judicial sanctions) (West 2019). The State Bar
                  Court of California Review Department found that Beury violated these
                  rules by failing to pay a sanctions order and a fees and costs order entered
                  against him, and by failing to report the sanctions order to the State Bar of
                  California as required under California law. The discipline order requires,
                  in addition to serving a one-year stayed suspension, that Beury serve a six-
                  month actual suspension as a condition of his two-year probationary period.
                  The order also requires Beury to remain suspended beyond six months if he
                  has not paid the specified restitution. Beury has not responded to the SCR
                  114 petition.
                              Under SCR 114(4), this court must impose identical reciprocal
                  discipline unless the attorney demonstrates or this court determines that
                  (1) the other jurisdiction failed to provide adequate notice, (2) the other
                  jurisdiction imposed discipline despite a lack of proof of misconduct, (3) the
SUPREME COURT     established misconduct warrants substantially different discipline in this
      OF
    NEVADA


101 1947A wiVe.
                                                                                  Oost

         :
                  jurisdiction, or (4) the established misconduct does not constitute
                  misconduct under Nevada's professional conduct rules.
                             We conclude that none of the four exceptions weighs against the
                  imposition of identical reciprocal discipline in this case. While Beury was
                  found to have violated a California rule that has no Nevada counterpart,'
                  see SCR 114(4)(d) (indicating that if the misconduct established in the other
                  jurisdiction does not constitute misconduct under Nevada's ethical rules,
                  identical discipline may not be appropriate), the remaining, and arguably
                  more egregious ethical violations, constitute ethical violations in Nevada.
                  Furthermore, the discipline imposed in California is commensurate with
                  discipline Nevada imposes for the other violations. Thus, we grant the
                  petition for reciprocal discipline.
                              Accordingly, we hereby suspend Donald Dennis Beury from the
                  practice of law in Nevada for one year starting from the date of this order.
                  That suspension is stayed, and Beury shall serve a two-year probation. As
                  a condition of probation, Beury shall serve a six-month actual suspension.2
                  If Beury remains suspended in California after serving his six-month actual
                  suspension, Beury shall notify the Nevada State Bar of the same, and the
                  suspension from the practice of law in Nevada will continue to match the




                        'Beury failed to notify the California State Bar of the sanctions order
                  entered against him, violating Cal. Bus. & Prof. Code § 6068(o)(3) (failure
                  to report judicial sanctions).
                        2We note that there was a delay of approximately ten months between
                  Beury notifying the State Bar of the California suspension and the State
                  Bar's petition for reciprocal discipline to this court. We decline to address
SUPREME COURT     this delay further, however, as Beury did not file a brief in this case.
      OF
    NEVADA
                                                        2
i0) 1947A <461*
                duration of the California suspension, subject to the conditions set forth in
                the California order.3
                            It is so ORDERED.


                                         Parraguirre

                                            J.                  Ale.usgLu.0           , J.
                Hardesty                                   Stiglich

                                            J.               LIZAtiAD , J.
                Cadish                                     Silver

                          Pidett7          ,J                                          J.
                Pickering                                  Herndon

                cc:   Bar Counsel, State Bar of Nevada
                      Donald Dennis Beury
                      Executive Director, State Bar of Nevada
                      Admissions Office, U.S. Supreme Court

                      3 The California order requires Beury to pay restitution during his six-
                month actual suspension as a condition of probation. If he does not, the
                suspension continues. If the suspension extends beyond two years, Beury
                must provide proof of his rehabilitation, fitness to practice, and present
                learning and ability in the general law to the California State Bar. Other
                conditions of Beury's probation include providing a declaration that he has
                reviewed the California Rules of Professional Conduct; complying with
                State Bar Rules, Professional Conduct Rules, and probation conditions;
                maintaining valid official addresses and other contact information with the
                State Bar; meeting and cooperating with the Office of Probation; submitting
                to the State Bar's jurisdiction and cooperating with the State Bar court;
                filing reports with the State Bar as directed; attending the State Bar ethics
                school and passing the associated test; passing the Multistate Professional
                Responsibility Examination; notifying clients of his suspension as required
                by California law; and paying the costs associated with the disciplinary
SUPREME COURT   proceedings.
        Of

     NEVADA
                                                       3
fO) 1947A




                      •